Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting

1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 


2.	Claims 1-20 of instant application rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Patent No. 10887274.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are directed to the following same subject matter or similar context for the invention as recited below:


Instant Application
10887274 (16821461)
1. A method, implemented at a computer system that includes one or more processors, for integrating at least one of SMS or MMS messaging into a computer-hosted collaboration platform, the method comprising: associating a first phone number with a project within the computer-hosted collaboration platform, the collaboration platform enabling one or more users to post to the project, the association enabling the first phone number to be usable to post to the project using at least one of SMS or MMS messaging; receiving, from a second phone number associated with a client device, an SMS or MMS message that is directed to the first phone number; and based on receiving 
system that includes one or more processors, for integrating at least one of SMS or MMS messaging into a computer-hosted collaboration platform, the method comprising: associating a first phone number with a project within the computer-hosted collaboration platform, the collaboration platform enabling one or more users to post to an activity feed of the project, the association enabling the first phone number to be usable to post to the activity feed of the project using at least one of SMS or MMS messaging; receiving, from a second phone number associated with a mobile telephone device, an SMS or MMS message that is directed to the first phone number; and based on receiving the SMS or MMS message that is directed to the first phone number, adding a post to the activity feed of the project, the post including message content from the received SMS or MMS message.  





The claim 1 of the instant application is obvious in relation to claims 1-20 of the Patent (10887274). This is obviousness-type double patenting rejection because the Instant claims have not in fact been patented.

Conclusion

 3.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Adnan Mirza whose telephone number is (571)-272-3885.

4.	The examiner can normally be reached on Monday to Friday during normal business hours. The Examiner’s Supervisor Rupal Dharia can be reached 571-272-3880. The fax for this group is (703)-746-7239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ADNAN M MIRZA/Primary Examiner, Art Unit 2443